Citation Nr: 0402997	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  95-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Evaluation a service-connected postoperative residuals of 
a pilonidal cyst, evaluated as 10 percent disabling since 
November 18, 1994.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran's case was remanded 
for additional development in May 2003.  The case is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  A low back disorder was not shown to be present in 
service or until years thereafter and is not related to the 
veteran's period of military service.

2.  There is no relationship between service-connected 
pilonidal cystectomy residuals and any other low back 
disorder.

3.  The residuals of a pilonidal cystectomy are manifested by 
a surgical scar that is tender and painful; the scar is not 
ulcerative, and there has been no recent recurrence of a 
pilonidal cyst.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service; a low back disorder is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of a pilonidal cyst have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 
(b)(1), 4.118, Codes 7803, 7804, 7805 (2001); 38 C.F.R. 
§ 4.118 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from March 1952 to March 
1959.  A review of his service medical records (SMRs) shows 
that the veteran was noted to have an infected pilonidal cyst 
in September 1955.  He was told to take sitz baths and change 
his dressing frequently.  A consultation, dated in October 
1956, noted a two-year history of a lump and pruritus at the 
sacral area.  The veteran had been treated symptomatically 
with penicillin.  The examiner noted that there was some 
inflammation still present and advised against surgery until 
the inflammation subsided.  The veteran was hospitalized for 
a fever of unknown origin in January 1957.  The summary noted 
a past medical history of complaints referable to the coccyx 
and lower lumbar spine that were diagnosed as a recurrent 
infected pilonidal cyst.  The veteran later underwent a 
pilonidal cystectomy in April 1957.  The clinical entry noted 
that the veteran's wound was well healed, that he was up and 
about, asymptomatic, and ready to return to duty.  A report 
of a physical examination for the purposes of extension made 
no reference to residuals from the veteran's pilonidal cyst 
surgery in March 1958.  The veteran was later examined for 
purposes of separation from service in March 1959.  The 
examination report made no reference to any residual from the 
veteran's surgery.  Several scars were noted on the 
examination report; however, there was no scar from the 
surgical site noted.

The veteran submitted his original claim in November 1994.  
The veteran reported that he had a pilonidal cyst removed 
during service.  He said that scar tissue had formed and had 
given him trouble.  He said that the problem had resulted in 
his being involuntarily retired for disability in July 1992.  
He was seeking service connection for the pilonidal cyst and 
its residuals, to include scarring, disc compression in the 
back, and disability of both knees from trying to take 
pressure off his tailbone.  (The veteran later withdrew the 
claim regarding his knees.)

The RO wrote to the veteran in December 1994 and informed him 
of the evidence necessary to substantiate his claim.  He was 
also informed of what he needed to do to assist in the 
development of his claim and what the RO would do to assist 
him.  The veteran was further informed that evidence had been 
requested from several medical facilities on his behalf.

Records from the Harrisburg Polyclinic Hospital for the 
period from September 1982 to October 1982 were associated 
with the claims file in December 1994.  The records related 
to treatment provided for cervical radiculopathy with a final 
diagnosis of cervical spondylosis at C5-C6, C6-C7.  The 
records also show that the veteran underwent a myelogram as 
part of the evaluation of his cervical complaints.  The 
discharge summary noted that the veteran did not have any 
post-myelogram headache, but did have quite a bit of low back 
discomfort.  The summary made no notation of any residuals 
from the veteran's pilonidal cyst.

Associated with the claims file are records from Harrisburg 
Hospital dated in October 1971.  The veteran was evaluated in 
the emergency room for an injury to the left ankle.

Also associated with the claims file were magnetic resonance 
imaging (MRI) reports from the Magnetic Imaging Center dated 
in January 1989 and August 1991.  The January 1989 MRI was 
for the lumbar spine.  The conclusion was that there was a 
moderate sized right-sided and central L3-L4 herniated 
nucleus pulposus and L4-L5 and L5-S1 annular bulges with 
degenerative disc disease (DDD).  The August 1991 MRI report 
was of the cervical spine.

Of record is a report of contact with the veteran, dated 
February 14, 1995.  The veteran reported that records from 
Dr. D. C. Conrad would not be of value to his claim.

A response to a request for records from Dr. Conrad's office 
was received in March 1995.  The response said that there 
were no records since 1987 as that was the year they were 
flooded out.  The response indicated that the veteran was not 
known at the office.

In a rating decision dated in March 1995 the RO granted 
service connection for residuals of a pilonidal cystectomy.  
The veteran was assigned a noncompensable disability 
evaluation.  The rating decision also denied service 
connection for a back disorder noting that the service 
medical records were negative and that there was no evidence 
of recurrent back disability related to service.  Further 
there was no evidence relating any back condition to the 
veteran's service-connected residuals of a pilonidal 
cystectomy.  

The RO had requested records from L. I. Sykes, M.D. in 
January 1995.  A response was received in March 1995 that 
indicated that there were no records for the veteran.  The 
records had been destroyed.  

Records from Holy Spirit Hospital were received in April 
1985.  The records show that the veteran was admitted in 
March 1985 with complaints of neck pain, left arm pain, low 
back pain and bilateral leg pain following his myelogram in 
1982.  The discharge summary noted in the history that the 
veteran was first seen in July 1982 because of pain in the 
left side of the neck.  It was noted that he underwent a 
myelogram at that time.  Following the myelogram, the veteran 
was noted to have a dull aching pain in the low back and down 
both legs that remained dull and constant and did not improve 
over the previous several years.  The summary also noted that 
the veteran had been evaluated for the low back problems and 
it was noted that there was some Pantopaque dye retained in 
the extra-arachnoid space in the low back.  It was felt that 
this was partly the cause of the veteran's continued low back 
pain.  The summary reported that the veteran had had a 
previous problem with what sounded like a pilonidal cyst in 
the gluteal crease, but did not report any current complaints 
associated with the pilonidal cyst.  The summary added that 
the veteran had worked periodically as a police officer since 
his disability started.  He was said to be on total 
disability because of the pain syndrome in both the low back 
and neck.

Records from J. E. Spicher, M.D., were received in April 
1995.  The records covered a period from April 1958 to July 
1972.  They primarily related to treatment provided to the 
veteran's son.  There was no pertinent evidence regarding the 
issues on appeal.

Treatment records from the Wenger Chiropractic Group were 
received in June 1995.  The transmittal letter noted that the 
veteran was treated on three occasions in July 1964.  It was 
also noted that there was no diagnoses listed on the records 
but it was assumed the treatment was for an acute torticollis 
condition.  Such a condition is related to contraction of the 
muscles in the neck.  See STEDMAN'S MEDICAL DICTIONARY 1825 
(26th Ed., 1995).  The single-page treatment record notes 
that the veteran was treated several times in July 1964 for 
complaints of having a stiff neck with pain.

The veteran's substantive appeal was received in June 1995.  
He said he was requesting a 100 percent disability because 
his problems started in the early 1960s.  He said he was not 
one to go to a doctor every time he had pain and therefore 
did not go see a doctor at that time.  He noted that he had 
had a myelogram done at the Polyclinic Hospital and that 
fluid was injected into his spine, which affected his right 
leg.  He said he was unable to work in a job, having tried 
one full-time job and three or four part-time jobs.  The 
veteran did not say that he was unable to work as a result of 
residuals of his service-connected pilonidal cyst.  

The veteran was afforded a VA orthopedic examination in July 
1996.  The examiner noted that the veteran had undergone 
surgery for a pilonidal cyst in 1957.  The veteran related 
that he had developed significant discomfort with sitting 
after his surgery.  The veteran also related that he had been 
evaluated for his low back pain over the years.  He said that 
he experienced low back pain with prolonged sitting.  The 
veteran reported the incident in 1982 when he had a myelogram 
and eventually developed low back pain that radiated into his 
right leg.  He reported that the right leg pain was 
intermittent.  On physical examination the examiner reported 
that there was a significant amount of tenderness along the 
lower sacral region, especially in the midline.  He noted the 
presence of a well-healed surgical incision.  The examiner's 
impressions were status post incision of pilonidal cyst with 
chronic low back pain and right lower extremity pain.

The examiner commented that it was difficult to ascertain the 
exact etiology the veteran's right leg pain.  He noted that 
the veteran said that the pain began after the 1982 
myelogram.  The veteran reported that dye from the myelogram 
had gotten into some soft tissue and was the cause of his 
pain.  The examiner recommended further evaluation of the 
veteran's lumbosacral spine.  He also recommended further 
evaluation of the veteran's sacrum and coccygeal area with a 
bone scan to identify any possibility of a nonunion, or a 
chronic nonunion which could be the veteran's primary 
complaint.

The veteran was afforded a VA dermatology examination in 
August 1998.  The veteran reported having a pilonidal cyst 
removed while in service.  He complained of difficulty 
standing or sitting due to pain and of discomfort that he 
described as a constant pain in the lower back.  The examiner 
noted that the veteran attributed his low back pain to the 
removal of the pilonidal cyst in service.  The examiner 
reported that the veteran was tender on palpation over the 
coccygeal area.  There was a scar noted between the upper 
buttocks that measured approximately 3 centimeters (cm) in 
length.  There was no evidence of adhesions, and texture was 
described as normal.  The examiner said that there were no 
ulcerations or breakdown of the skin.  The scar was neither 
elevated nor depressed.  He said he was unable to determine 
the extent of any underlying tissue loss.  There was no 
inflammation or edema or keloid formation.  He said that the 
color of the scar compared to the normal areas of the skin 
was somewhat paler than the rest of the skin.  He said that 
disfigurement was negligible and that there was no limitation 
of function from the scar.  The examiner opined that the 
scar, of and by itself, did not cause limited mobility.  He 
also said that the scar did not decrease function or cause 
pain.  He did say that the operative site underlying the scar 
appeared to be painful on palpation and it might have 
contributed to the low back condition.  He referred that 
issue for consideration at the orthopedic VA examination.

The veteran was afforded a VA orthopedic examination in 
August 1998.  The veteran gave a history of having a 
pilonidal cyst removed in 1957 and then doing well for the 
following 10 years without any symptoms.  He said he 
developed increasing pain at the site of the scar in the late 
60's and 70's and had similar symptoms since that time but 
they had not really progressed.  The veteran reported that he 
had had myelograms, MRIs, and evaluations by neurosurgeons to 
evaluate his complaints of pain.  The veteran said he had 
been told that he had scarring of his sacral roots and that 
there was nothing that could be done.  The veteran also 
reported that he had an intermittent aching pain that went 
down his right leg.  He said that this would happen only 
after sitting for an extended period of time.  The veteran 
said that he would take Naproxen and Darvocet when the pain 
was really bad.  The examiner noted that the veteran felt 
that something had happened during his pilonidal cyst surgery 
to cause his pain, even though he was asymptomatic for 10 
years.  The examiner noted that the veteran believed that 
this was somehow the result of a complication from his 
surgery.

On physical examination the examiner reported that there was 
a scar at the upper level of the buttocks in the midline.  
The scar was noted to be mildly tender to palpation.  The 
examiner said that a rectal exam was performed and that the 
veteran had significant tenderness when the coccyx was 
palpated.  He said that this was significantly more tender 
than palpating the scar.  The examiner reported that x-rays 
of the coccyx showed evidence of a malunion of the coccyx.  
He said that the x-rays showed an old coccygeal fracture 
which had healed with a malunion.  His impression was that 
the veteran had coccygodynia secondary to coccygeal 
nonunion/malunion.  Coccygodynia is defined as pain in the 
coccygeal region.  STEDMAN'S MEDICAL DICTIONARY 359 (26th 
Ed., 1995).

The examiner remarked that the veteran had an interesting 
problem and had been worked up for numerous spinal causes of 
his pain.  He felt that the veteran was having coccygodynia 
due to a malunion or nonunion of his coccyx.  The examiner 
said that the x-ray clearly showed a malalignment of the 
coccyx.  He noted that physical examination had shown 
significant tenderness when a rectal examination was 
performed and the coccyx was palpated.  He noted that the 
veteran questioned whether this could have occurred during 
the removal of his pilonidal cyst.  The examiner stated that 
he explained that, although anything can happen, it would be 
difficult to generate enough force taking out the pilonidal 
cyst to fracture the veteran's coccyx.  He noted that the 
veteran could not recall any other trauma that would have 
been the cause of the coccyx fracture.

The veteran testified at a hearing in October 1998.  The 
veteran testified about his surgery for his pilonidal cyst in 
service.  He said that the operating surgeon said that 
everything had gone fine but that he could have problems down 
the road with his lower back.  The veteran said the doctor 
did not provide any elaboration.  The veteran felt that the 
reason his surgery had caused his back problem was because 
there was nothing there to protect his tailbone anymore and 
that he would sit on his tailbone.  The veteran denied having 
any injuries to his low back since service.  The veteran 
testified that he had had symptoms after service but did not 
seek treatment for his problems.  In 1982 he did go to see a 
neurosurgeon.  The veteran said he currently experienced low 
back pain.  The veteran testified regarding his last VA 
orthopedic examination and how the doctor performed a rectal 
examination and told the veteran that he probably had a 
broken coccyx.  The veteran said that he went to a 
neurosurgeon in 1982 and was told that he was sitting on his 
tailbone and that was the cause of his back problems.  He 
said he was told that the scar tissue had affected the nerves 
in the lower back and that was the cause of his pain.  The 
veteran was not sure that the doctor put this in writing.  He 
said it was Doctor Moore.  The veteran provided testimony 
regarding an issue that is not currently on appeal but the 
testimony is relevant.  He was seeking entitlement to service 
connection for residuals of myelograms that resulted in his 
having pain down into his right leg.  The myelograms occurred 
in 1982 when he was evaluated by Dr. Moore for cervical spine 
complaints.  The veteran said that six to seven months after 
the myelograms he developed his current pain and was placed 
on Darvocet and Vicodin to treat the pain.  In regard to the 
residuals from his pilonidal cyst the veteran said the area 
was always tender.  The veteran described the pain as if 
someone was touching something like a cut.  The veteran 
testified that he had no ulcerations of the scar.  The 
veteran concluded by saying that from 1984 he left work due 
to disability and he had been trying to obtain employment but 
it had not worked out.  He said he could not stand the 
pressure on his back from standing up or from sitting.

The veteran submitted a statement from B. B. Moore, M.D., 
dated in October 1998.  Dr. Moore noted that he had been 
treating the veteran as a neurosurgeon since July 1982.  He 
said that in September 1982 the veteran had a myelogram to 
evaluate his cervical disease.  Dr. Moore said that the 
veteran began to experience low back pain and some leg 
discomfort within several months after the myelogram.  
Further evaluation indicated residual Pantopaque dye from the 
myelogram and areas of arachnoiditis in the lower back, which 
was presumably related to the previous myelogram in 1982.  He 
said he had treated the veteran since 1982 for his cervical 
problem and for his lumbar arachnoiditis.  Dr. Moore did not 
link the veteran's low back pain to any residual from 
pilonidal cyst surgery in service, nor did he indicate that 
the symptoms existed prior to the 1982 myelogram.

Subsequent to the Board's March 1999 remand, the RO wrote to 
the veteran on three occasions requesting that he provide the 
necessary authorization for the RO to obtain Dr. Moore's 
records.  The veteran responded in February 2000 by 
submitting the necessary forms.  He indicated that he was 
told by Dr. Moore that his problem was probably due to the 
pilonidal cyst and due to the fact that he had been sitting 
on his tailbone and that there was nothing there to cushion 
the tailbone.

The treatment records from Dr. Moore, for the period from 
July 1982 to August 1999, were received by the RO in March 
2000.  The veteran was first seen in July 1982 for complaints 
involving his cervical pain.  The very detailed report from 
that evaluation contains no complaints related to the 
veteran's lumbar spine or tailbone and does not mention any 
prior surgery for removal of a pilonidal cyst in service.  
The veteran was hospitalized in September 1982 for further 
evaluation of his cervical problems at which time he 
underwent a myelogram.  Dr. Moore noted that the veteran did 
not have any post-myelogram headaches but that he developed 
quite a bit of low back discomfort.  

A number of additional entries were devoted to evaluation and 
treatment of the veteran's low back pain that developed as a 
result of the 1982 myelogram.  Dr. Moore recorded a number of 
statements from the veteran that the lumbar pain was not 
present prior to the myelogram.  The veteran's pilonidal cyst 
was mentioned only in passing.  Only once, in October 1998, 
did Dr. Moore relate that there might be any possible 
relationship between the veteran's back pain and his surgery 
in service.  In that entry, Dr. Moore said that the veteran 
continued to have chronic low-grade back and buttock pain 
probably related to his arachnoiditis and this might have 
been contributed to by the previous pilonidal cyst.  He 
provided nothing further in this regard.  However, in a 
number of other entries Dr. Moore clearly related the 
veteran's development of low back pain after the 1982 
myelogram and the diagnosis of arachnoiditis until the 
development of an additional disc problem in 1999.  The 
veteran was admitted for surgery in June 1999.  The veteran 
was noted to have had a history of a pilonidal sinus, which 
was treated surgically.  The veteran's low back pain or 
problem with herniated discs at L3-L4 was not related to his 
pilonidal cyst surgery in service.  Moreover, there was no 
mention of any residuals of the pilonidal surgery on physical 
examination.  A clinical entry dated June 29, 1999, noted 
that the veteran was doing well after surgery.  It was also 
noted that the current problem was related to the veteran's 
new work activity in which he was lifting something and not 
related to his old injury of 1982.  

The RO wrote to the veteran in March 2000 and asked him to 
provide the records or authorization for the RO to obtain the 
records from a Dr. Steinman.  The veteran did not respond to 
the request.

The RO again wrote to the veteran in March 2001.  It was 
noted that the case had been remanded by the Board and that a 
VA examination was required to comply with the Board's remand 
instructions as well as to identify and obtain any 
outstanding treatment records.

Associated with the claims file are VA outpatient treatment 
records for the period from December 1998 to December 2001.  
The records contained no entries indicating treatment for 
complaints associated with residuals of the veteran's 
pilonidal cyst surgery, and there were no opinions linking 
any complaints of back pain to the veteran's service-
connected pilonidal cyst residuals.

The veteran was afforded a VA orthopedic examination in April 
2002.  The examiner noted that he had reviewed the veteran's 
medical records in the claims file as well as examined the 
veteran.  He noted the veteran's history of surgical removal 
of a pilonidal cyst in service.  He said that the veteran had 
done well with no problems following the surgery for 10 years 
until around 1966 when he developed pain at the site of the 
scar.  He said that the veteran told him that he had been 
told that he had scarring that had irritated the sacral root.  
Because of the scarring involving the sacral root he had been 
having itching pain, which radiated down to his buttock and 
right leg.  The veteran said that he continued to have 
problems at the site of the scar from removal of the 
pilonidal cyst until the present time.  The veteran related 
that he had an additional problem beginning in 1982 as a 
result of a myelogram.  The examiner reviewed Dr. Moore's 
records in concluding that the veteran had longstanding 
lumbar arachnoiditis related to the myelogram.  The examiner 
also noted the veteran's lumbar surgery in 1999.  The 
examiner reported that there was a 4-cm healed scar at the 
coccyx area at the upper level of the buttock.  The scar was 
tender to palpation.  The examiner also said that there was a 
spasm on deep palpation of the scar.  He said that the scar 
was well healed with no ulceration.  He said that the veteran 
complained of pain with deep palpation of the scar.  

The examiner's impression was that the veteran had 
coccygodynia following removal of a pilonidal cyst in service 
and chronic lumbar arachnoiditis related to the myelogram 
performed in 1982.  It was his opinion that the veteran's 
orthopedic condition of the spine was unlikely related to the 
veteran's pilonidal cyst.  The examiner also said that the 
veteran may have some decrease in active range of motion of 
the lumbar spine due to the coccyx pain but that the limited 
range of motion of the lumbar spine was mostly related to 
status post lumbar laminectomy, bilateral decompression, and 
bilateral foraminotomy of L3-L5.

The veteran was also afforded a VA dermatology examination 
April 2002.  The veteran gave a history of recurrent pain in 
the area of the pilonidal cyst surgery over the years.  He 
said that he was able to do most of his daily activities such 
as bending and tying his shoes without a problem but that he 
did have some difficulty getting out of a chair.  The 
examiner reported that there was a 6-cm vertical, linear scar 
in the lower sacral area between the buttocks.  He said this 
was tender to pressure but there was no adherence and there 
was a firm texture to the scar.  There was no ulceration or 
skin breakdown and the scar was not elevated or depressed.  
There was no apparent inflammation, edema, or keloid visible 
from the surface.  He said the scar was flesh colored and 
similar to the surrounding skin.  There was minimal 
disfigurement.  The examiner said that there was some 
limitation of function for the veteran in that it was 
difficult for him to get out of a chair or to lift heavy 
objects.  The examiner's assessment was scar, status post 
pilonidal cyst surgery with the immediate area of the scar 
painful to touch.

The Board wrote two letters to the veteran in January 2003.  
The first letter was to inform the veteran of a change in the 
regulations used to evaluate skin disabilities such as the 
veteran's disability for residuals of his pilonidal cyst 
surgery.  The veteran was given a copy of the new regulations 
and provided an opportunity to comment or produce additional 
evidence in regard to the new regulations.  The veteran did 
not respond to the Board's letter.

The Board also wrote to the veteran in January 2003 to inform 
him of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was informed of VA's duty to 
provide notice of evidence/information needed to complete and 
substantiate a claim.  He was also informed of VA's duty to 
provide assistance.  Again there is no response from the 
veteran.

The Board remanded the veteran's case again in May 2003 as 
the result of a decision from the United States Court of 
Appeals for the Federal Circuit that limited the Board's 
authority to provide notice of the VCAA.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327, F.3d 1339 (Fed. 
Cir. 2003) (DAV).  The remand directed that the RO again 
inform the veteran of VA's duty to provide notice and 
assistance under the VCAA.  The RO was to also obtain any 
outstanding medical records that were pertinent to the issues 
on appeal.  Finally, the RO was to readjudicate the veteran's 
claim and return the case to the Board if the issues on 
appeal could not be granted.

The RO wrote to the veteran in July 2003 and provided him 
with detailed information on VA's duty to provide notice and 
assistance.  The letter included a complete listing of the 
evidence received and considered in the case.  The veteran 
was asked to identify any additional evidence that he wanted 
to submit or have the RO obtain on his behalf.  The veteran 
was requested to respond within 60 days.  He did not respond.

The RO issued a supplemental statement of the case (SSOC) in 
October 2003.  The veteran was informed that he had 60 days 
to respond to the SSOC or he could sign a waiver indicating 
that he wanted his case to be sent directly to the Board.  
The veteran submitted a waiver in November 2003 wherein he 
said that he had no further evidence to submit and requested 
that his case be sent directly to the Board.

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  In addition, a disability may be service connected 
if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Moreover, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2003) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case there is no evidence of any type of a back 
problem in service.  The SMRs are negative for any complaints 
of a back problem other than those attributed to the 
veteran's pilonidal cyst.  The March 1959 separation physical 
examination is negative for any complaints or findings 
regarding a back disorder.

The first indication of the veteran having a back disorder 
was presented in August 1994 when he submitted his current 
claim for benefits.  The veteran alleged that he had disc 
compression in his back from trying to take pressure off his 
tailbone.

The early treatment records from 1963, 1964, and 1971 do not 
reflect any complaints of low back pain.  Nor do those 
records document any complaints related to the veteran's 
service-connected pilonidal cyst.

The first post-service evidence of any type of low back 
complaints are contained in the records from Dr. Moore.  In 
fact, the veteran's initial visit with Dr. Moore in July 1982 
had nothing to do with any type of lower back complaint.  The 
veteran was being evaluated for cervical pain related to an 
on-the-job injury.  The veteran only began to develop back 
pain following a myelogram in September 1982.  There is no 
objective evidence of record to show an earlier date for 
complaints of lower back pain.

The later records from Dr. Moore document a growing problem 
with back pain.  The exact nature of the pain was subject to 
several theories, with a diagnosis of arachnoiditis being 
made because of some Pantopaque dye from the myelogram was 
retained in a subdural space and this caused the veteran to 
experience low back pain.  The veteran was later diagnosed 
with several bulging discs and underwent a lumbar laminectomy 
of L3-L4, bilateral hemilaminectomy at L5, bilateral 
decompression later recesses, bilateral foraminotomies at L3-
L4, medial facetectomies each level bilaterally, and removal 
of L3-L4 disc extrusion fragments in June 1999.

The veteran gave no history of a back problem in service at 
any of his various VA examinations.  None of the VA examiners 
provided any nexus between the veteran's variously diagnosed 
low back problems and his military service.  

As noted above, the veteran was first noted to complain of 
low back pain in 1982 after undergoing a myelogram.  The 
evidence of record clearly attributes his early complaints of 
back pain as a residual of the myelogram and diagnosed as 
arachnoiditis.  Later, the veteran developed additional 
lumbar spine problems that were surgically treated.  At no 
time did Dr. Moore ever relate the arachnoiditis or the later 
diagnosed multiple disc problems to any incident of service.  
In short, there is no objective evidence of record that 
relates any of the veteran's low back complaints/disorders to 
his military service.  This leads the Board to conclude that 
the preponderance of the evidence is against the claim that 
low back disability other than the pilonidal cyst is 
attributable to the veteran's period of military service.

In regard to the possible causation or aggravation of the 
veteran's low back problems due to service-connected 
residuals of a pilonidal cystectomy, the Board again notes 
that there was no indication of any type of low back pain 
when the veteran first presented for evaluation of his 
cervical spine complaints by Dr. Moore in July 1982.  The 
veteran was noted to have a normal gait, equilibrium and 
coordination at the time of his examination.  There was no 
report of pain regarding the low back or coccyx area.  The 
veteran was then evaluated at Harrisburg Polyclinic Hospital 
in September 1982.  At the time of his admission the summary 
reported that the veteran denied any previous surgeries or 
other hospitalizations in the past.  A correction noted that 
the veteran had had an operation on his nose and a 
tonsillectomy.  There was no reference to surgery for a 
pilonidal cyst.  Rectal examination was noted to be negative 
- there was no indication of any tenderness or pain in the 
area.  The veteran underwent a myelogram study and 
experienced low back discomfort afterwards.

The veteran was hospitalized at Holy Spirit Hospital in 1985 
for evaluation of his cervical and lumbar spine pain.  The 
discharge summary noted the onset of the low back pain to 
coincide with the September 1982 myelogram.  He developed 
more severe low back pain in January 1985 that radiated into 
his legs.  The summary noted in passing that the veteran had 
a previous problem with what "sounds like a pilonidal 
sinus."  There was no mention of any current complaints of 
pain in the coccyx area or any indication that there was an 
association with the veteran's then current low back pain and 
his pilonidal cyst surgery.

The VA orthopedic examiner from July 1996 suspected that the 
veteran's primary complaint of pain could be related to a 
nonunion/malunion of the coccyx.  He recommended additional 
radiographic studies to evaluate the problem.  He did not 
relate the veteran's complaints of low back pain to the 
service-connected pilonidal cyst.

When the veteran was given another orthopedic examination in 
August 1998, the veteran was diagnosed with coccygodynia 
secondary to a coccygeal nonunion/malunion.  The examiner 
reported that there was clear x-ray evidence of a previous 
fracture of the coccyx with a malunion.  The veteran asked if 
this could have happened at the time of his surgery in 
service and was informed that it would be difficult to 
generate the force to fracture his coccyx while doing the 
pilonidal cyst surgery.  The examiner opined that trauma was 
the likely cause of the fracture.  Again, the veteran's 
coccygodynia was not related to the veteran's service-
connected pilonidal cyst but was found to be a separate 
condition.

Dr. Moore, the veteran's physician for approximately 20 
years, has never related the veteran's back pain as being 
caused or aggravated by his service-connected pilonidal cyst, 
except on one occasion.  In a clinical entry, dated in 
October 1998, Dr. Moore said that the veteran continued to 
have low grade back and buttock pain probably related to his 
arachnoiditis and this may have been contributed to by his 
previous pilonidal cyst.  However, the many other clinical 
entries from Dr. Moore make no mention of the veteran's 
pilonidal cyst at all.  Dr. Moore attributes the veteran's 
low back pain to his arachnoiditis and the subsequent 
multiple disc problems that required surgery in 1999.  The 
comment by Dr. Moore regarding the pilonidal cyst residuals 
suggests only that the veteran has pain from both 
disabilities, not that the one caused or aggravated the 
other.  Further, none of the other medical records, VA or 
private, link the veteran's back problems to his service-
connected pilonidal cyst.

In regard to the October 1998 clinical entry the Board notes 
that medical opinions must be supported by clinical findings 
in the record.  Bare conclusions, even those made by medical 
professionals that are not accompanied by a factual predicate 
in the record are not probative medical opinions.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998). Moffitt v. Brown, 10 
Vet. App. 214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post- traumatic stress disorder and the later development of 
hypertension is "non-evidence").

As indicated above, Dr. Moore's clinical records do not 
support any conclusion that the veteran's pilonidal cyst 
surgery in service has contributed to the veteran's 
development of back pain in 1982 from his myelogram or the 
subsequent multiple disc problems.  Rather, Dr. Moore's 
opinion as to the etiology of the veteran's low back pain is 
continually tied to the arachnoiditis and multiple disc 
problems.  As noted above, Dr. Moore felt that the veteran 
also had pain due to the cystectomy, which pain added to the 
veteran's low back symptoms, but there has been no indication 
that the cystectomy residuals caused or made worse the 
symptoms due to the other low back difficulties the veteran 
experienced.  

Finally, the April 2002 VA orthopedic examiner found that the 
veteran had coccygodynia following the removal of a pilonidal 
cyst in service and chronic lumbar arachnoiditis related to 
the 1982 myelogram.  He opined that the veteran's orthopedic 
condition was unlikely related to the veteran's pilonidal 
cyst.  He said that the veteran may have some decrease in 
active range of motion of the lumbar spine due to coccyx pain 
but that the limited range of motion of the spine was mostly 
related to the veteran's residuals of lumbar surgery.  
However, he did not address the prior VA opinion from 1998.  

The Board notes that the VA examiner 1996 suspected that 
there veteran was experiencing a separate problem from his 
pilonidal cyst and arachnoiditis.  He recommended further 
evaluation of the coccyx area.  The VA examiner from August 
1998 directly attributed the veteran's coccygodynia to the 
malunion of the coccyx following a fracture.  He did not 
attribute it to any residual of the pilonidal cyst surgery.  
Moreover, he relied on x-ray evidence in making his 
determination that there was a previous fracture and malunion 
of the coccyx and that this was the source of the veteran's 
pain in that area.  The Board finds that this evidence is 
more probative as to describing the cause of the veteran's 
low back pain, in addition to the arachnoiditis and residuals 
from disc surgery rather than any residual from the veteran's 
pilonidal cyst surgery.

When all the evidence of record is considered, the Board 
finds that it does not support a finding that the veteran's 
service-connected pilonidal cyst either caused or aggravated 
the veteran's other low back disabilities, as variously 
diagnosed.  The preponderance of the evidence is against the 
secondary service connection claim.  Accordingly service 
connection on a secondary basis must be denied.

B.  Higher Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  The 
veteran's claim for a higher evaluation for his postoperative 
residuals of a pilonidal cyst is an original claim that was 
placed in appellate status by a notice of disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect during the pendency of the veteran's appeal, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected postoperative 
residuals.  The Board notified the veteran of the new 
criteria in January 2003.  Further, the case was remanded to 
the RO for consideration of the change in May 2003.  The RO 
issued a supplemental statement of the case (SSOC) in October 
2003 that evaluated the veteran's claim under the new 
regulations.  Thus, in light of the above there is no 
prejudice to the veteran in the Board's adjudication of the 
claim under both sets of criteria.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In evaluating the veteran's claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

The RO rated the veteran's postoperative residuals of a 
pilonidal cyst as 10 percent disabling under Diagnostic Code 
7804, effective from November 18, 1994.  38 C.F.R. § 4.118 
(2002).  Under the former criteria of Diagnostic Code 7804, 
scars, superficial, tender and painful on objective 
demonstration warrant a 10 percent disability rating.  The 10 
percent rating is the maximum schedule disability rating 
available under Diagnostic Code 7804.  

In order to warrant a higher rating under the prior criteria, 
the veteran would have to have disfiguring scars of the head, 
face or neck under Diagnostic Code 7800 or third degree burn 
scars under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2002).  
The veteran's scar is not located on or in an area for 
consideration of a rating under Diagnostic Code 7800 and is 
not the result of a third degree burn.  Accordingly, the only 
other rating for consideration is an evaluation of limitation 
of function of the part affected under Diagnostic Code 7805 
or evaluation under Diagnostic Code 7803 for scars that are 
poorly nourished with repeated ulceration.

There is no evidence of record to show that the veteran has 
had a recurrence of pilonidal cyst since service.  There is 
no evidence of any treatment at any time since service.  
Further, the veteran has not alleged any treatment.

The veteran's scar has been described in the several VA 
examinations as tender to palpation but with no ulcerations, 
keloid, edema, depression or elevation.  The July 1996 VA 
examiner suspected that a problem in the sacrum/coccygeal 
area was the real source of the veteran's complaints of pain.  
This was borne out at the August 1998 VA examination when the 
examiner found evidence of a malunion of the coccyx that he 
attributed to a fracture that did not heal properly.  In 
response to a question from the veteran, the examiner noted 
that while the fracture "could happen" as a result the 
inservice pilonidal cyst surgery, it was not likely because 
trauma was the most usual cause of such a fracture.  He 
provided a diagnosis of coccygodynia which was related to the 
malunion.  He did not relate the diagnosis to the veteran's 
service-connected disability.

The August 1998 VA dermatology examiner noted that the 
veteran's surgical scar, by and of itself, did not cause 
limited mobility, decrease of function or pain.  He did note 
that the operative site under the scar appeared to be painful 
on palpation.  He deferred to the upcoming orthopedic 
evaluation in regard to evaluating that pain.  The results of 
the April 2002 VA dermatology examination in regard to the 
scar were similar.  The examiner said that the veteran had 
some limitation of function in that it was painful for him to 
get out of a chair or lift heavy objects.  

The April 2002 VA orthopedic examiner noted that the veteran 
had coccygodynia following removal of a pilonidal cyst in 
service and chronic lumbar arachnoiditis related to the 1982 
myelogram and history of laminectomy.  He said that the 
orthopedic condition of the spine was unlikely related to the 
veteran's pilonidal cyst.  He noted that, due to coccyx pain, 
the veteran may have some limited range of motion of the 
lumbar spine but that the limited range of motion of the 
spine was related to the veteran's orthopedic problems.  The 
examiner did not address the prior x-ray findings regarding 
the malunion of the coccyx or that the August 1998 VA 
examiner attributed the coccygodynia to the malunion.

The private records associated with the claims file do not 
show any limitation of function related to the veteran's 
residuals of a pilonidal cystectomy.  The same is true of the 
VA treatment records.  The veteran's pilonidal cyst is not 
mentioned in those records, either by history or by way of an 
active complaint.

The Board notes that the veteran testified that he was 
originally seen in 1982 for evaluation of complaints of low 
back pain; however, that is not consistent with the treatment 
records.  The records clearly show that the veteran was seen 
for complaints of cervical spine pain.  The records do not 
reflect any complaints over the years related to the 
veteran's pilonidal cyst except for several isolated 
notations by Dr. Moore.  In fact a number of entries from Dr. 
Moore show that the veteran associated his low back pain with 
the 1982 myelogram.  There is no evidence to show that the 
veteran's employment was affected by his service-connected 
disorder other than the veteran's statements.  The objective 
evidence of record shows that the veteran was not working 
because of cervical and lumbar spine pain, and then the 
veteran's lumbar surgery in 1999.

In short, VA orthopedic examiners have identified the 
veteran's pain as coccygodynia related to the fracture and of 
the coccyx with malunion.  This is not related to the 
veteran's residuals of surgery for his pilonidal cyst.  
Nevertheless, the veteran's surgical scar has also been 
described as tender to palpation.  The 2002 VA dermatology 
examiner reported that this resulted in a functional 
limitation of making it difficult for the veteran to get out 
of a chair or lift heavy objects, but the weight of the 
evidence indicates that beyond tenderness and pain in the 
scar itself, there is no functional loss due to the 
cystectomy.  Rather, it is the veteran's various other back 
problems that cause functional limitations of the low back.  
The Board therefore finds that the evidence of record does 
not support a finding that there is a functional limitation 
resulting from the veteran's residuals of a pilonidal 
cystectomy that would warrant a higher rating.  

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination still only warrant 
a 10 percent disability rating, the maximum schedular rating 
for that code.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003).  Therefore, in order to consider the veteran for a 
higher rating other diagnostic codes must be considered.  

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805 - 
scars may be rated on the limitation of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2003).  Given the 
Board's prior analysis in this regard, there is no different 
basis to award a higher rating under Diagnostic Code 7805 
under the amended regulations.

As with the prior rating criteria, Diagnostic Code 7800 does 
allow for a higher disability evaluation for disfigurement of 
the head, face or neck.  38 C.F.R. § 4.118 (2003).  However, 
as before, that diagnostic code is not applicable in the 
veteran's case.  

An evaluation under Diagnostic Code 7801 is for consideration 
in this case.  Under that code, scars, other than the head, 
face, or neck that are deep or that cause limited motion are 
evaluated by the measurement of the area of the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  Note 2 for this 
code states that a deep scar is one associated with 
underlying soft issue damage.  The specific criteria calls 
for a 20 percent rating where the area of areas of the scar 
exceed 12 square inches or 77 square centimeters.

In applying this criteria to the evidence in this case the 
Board notes that the veteran does not meet the criteria for a 
20 percent rating.  Even assuming that the veteran's scar 
meets the requirement of a deep scar, the measurement of his 
existing scar does not rise to the level to warrant the 
assignment of a 20 percent rating.  The veteran's scar has 
been noted as 3-cm, 4-cm and 6-cm long, respectively, on his 
several VA examinations.  It was described as linear and 
vertical.  There was no evidence of depression or elevation.  
The Board notes that an exact width for the scar was not 
provided on the examinations; however, even assuming that the 
veteran's scar was 6-cm by 6-cm, the resulting product would 
still only be 36 square centimeters.  This would not be 
enough to assign a higher rating under Diagnostic Code 7801.  
Accordingly, there is no basis to grant a higher rating for 
the veteran's service-connected residuals of a pilonidal 
cystectomy under the revised regulations.

In summary, a disability evaluation in excess of 10 percent 
is not warranted at any time after November 18, 1994, for the 
service-connected residuals of a pilonidal cystectomy under 
the former or revised provisions of 38 C.F.R. § 4.118 for the 
reasons and bases set forth above.

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2003).  The current 
evidence of record does not demonstrate that the veteran's 
residuals of a pilonidal cystectomy have resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  The Board acknowledges that the veteran has said 
that pain associated with his pilonidal cyst residuals caused 
him to leave his job; however, the objective evidence of 
record does not support a conclusion that the veteran's claim 
of pain is related to his service-connected disability.  
Moreover, the objective evidence of record demonstrates that 
the veteran has other physical disabilities that have 
resulted in his impaired ability to work.  The evidence of 
record demonstrates that the veteran has not sought any 
treatment for residuals of his pilonidal cyst since service.  
He has made complaints of pain from sitting on his tailbone.  
The several hospital summaries of record all relate to other 
conditions and do not mention the veteran's pilonidal cyst as 
a contributing condition.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a back disorder or a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected residuals of a pilonidal 
cystectomy.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change 
to 38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran filed a claim for the issues 
on appeal in November 1994.  He has provided the necessary 
information to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

Even though the veteran's claim was submitted in November 
1994, prior to the enactment of the VCAA, the RO wrote to the 
veteran in December 1994 and informed him of the evidence he 
needed to substantiate his claim.  He was also informed that 
medical records were requested from the several sources he 
had identified on his application for benefits.

The veteran was issued a statement of the case (SOC) in May 
1995.  The SOC informed the veteran of all of the evidence 
obtained in the case and informed him as to why his claim 
remained denied.  

The Board remanded the veteran's case for additional 
development in March 1999.  The RO wrote to the veteran in 
April 1999 and asked him to sign the necessary release to 
obtain the treatment records from Dr. Moore.  The RO 
eventually wrote to the veteran on two additional occasions 
before he provided the necessary authorization to obtain the 
records.  

The RO informed the veteran that the records were requested 
in February 2000.  The RO also wrote to the veteran in March 
2001 and advised him of the evidence necessary to 
substantiate his claim for a higher rating for his service-
connected pilonidal cyst.

The Board notified the veteran of a change in regulations 
used to evaluate skin disabilities in January 2003.  The 
Board also provided additional notice to the veteran as 
required under the VCAA in January 2003.  Because of the 
dictates of the DAV opinion, supra, the Board remanded the 
veteran's case in May 2003.

The RO wrote to the veteran in July 2003.  The veteran was 
advised of what evidence was of record.  He was further 
advised of what he needed to submit in order to substantiate 
his claim for service connection and a higher rating.  The 
veteran did not respond to the letter.

The RO issued a supplemental statement of the case in October 
2003.  He was informed that he had 60 days to submit any 
additional argument or evidence in support of his claim.  The 
veteran submitted a statement in November 2003 wherein he 
waived the remainder of the 60-day period.  He said that he 
had no additional evidence to submit and asked that his case 
be forwarded to the Board.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided multiple notices regarding the 
type of evidence needed to substantiate his claim.  He did 
not identify or provide any additional information or 
evidence to support his claim.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  As 
noted above, the veteran has not identified any additional 
source of information or evidence that could be obtained to 
support his claims.  He informed the RO in November 2003 that 
he had no additional evidence to submit. 

The veteran has been afforded several VA examinations in the 
development of his claims.  The examinations were rescheduled 
in order to accommodate the veteran after he failed to report 
for several scheduled examinations.  VA and private treatment 
records were obtained and associated with the claims file.  
Records were sought from other private physicians identified 
by the veteran; however, those records were not available.  
The veteran was informed of the status of the development of 
the evidence.  The veteran's case was remanded for additional 
development on two occasions.  The veteran's attorney was 
provided a copy of the claims file in September 2002.  
Finally, the veteran presented testimony at a hearing in 
October 1998.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a pilonidal cystectomy, from 
November 18, 1994, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



